Citation Nr: 1618440	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  11-32 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a gastrointestinal disorder. 

3.  Entitlement to a disability evaluation in excess of 10 percent for lumbalgia prior to April 7, 2011. 

4.  Entitlement to a disability evaluation in excess of 40 percent for lumbalgia from April 7, 2011.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active military service from October 1995 to July 1997 and from January 2001 to July 2005.   He served in Kuwait from February 2004 to February 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2009 and November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The November 2011 rating decision assigned a 40 percent rating to the lumbalgia from April 7, 2011.  In a December 2011 statement, the Veteran expressed disagreement with the effective date of the assignment of the 40 percent disability rating and argued that the effective date should be March 31, 2009, the date of the increased rating claim.  The Veteran indicated that he was satisfied with the 40 percent rating assigned to the lumbalgia from April 7, 2011.  

Although the Veteran argues that he is entitled to an earlier effective date for the assignment of the 40 percent rating to the lumbalgia, it is more properly characterized as a staged rating issue, not an earlier effective date issue.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  He argues that the 40 percent disability rating for the lumbalgia should be assigned from March 31, 2009, the date of the increased rating claim that led to the current appeal.  The issue has been recharacterized, as reflected on the title page. 

The Board further notes that, while the Veteran expressed that he was satisfied with the 40 percent rating from April 7, 2011, he filed a notice of disagreement as to the 10 percent disability rating assigned to the lumbalgia prior to April 7, 2011.  The requisite statement of the case has not been issued in response.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to a disability evaluation in excess of 10 percent for lumbalgia prior to April 7, 2011 and service connection for headaches and a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On December 13, 2011, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that he was withdrawing the appeal as to the claim for entitlement to a disability evaluation in excess of 40 percent for lumbalgia from April 7, 2011.   


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claim for entitlement to a disability evaluation in excess of 40 percent for lumbalgia from April 7, 2011 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.



On December 13, 2011, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that he was withdrawing the appeal as to the claim for a disability evaluation in excess of 40 percent for lumbalgia from April 7, 2011.  There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeal is dismissed. 


ORDER

The appeal as to the claim for entitlement to a disability evaluation in excess of 40 percent for lumbalgia from April 7, 2011 is dismissed.  


REMAND

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claim for service connection for headaches, the service treatment records for the second period of service show complaints of headaches in May 2004 and upon the February 2005 post deployment health assessment.  The record shows that the Veteran was afforded a VA traumatic brain injury (TBI) examination in May 2012 and that he reported sustaining a head injury in service in June 2004.  The VA examiner related the headaches disorder to service but indicated that the June 2004 injury was not documented in the service treatment records.  The Board notes that there are several notations of treatment for the June 2004 injury in the service treatment records although treatment for a head injury is not shown.  The Board finds that an addendum opinion is necessary so that the VA examiner has an opportunity to review the service treatment records including the treatment for the 

June 2004 fall injuries before rendering a medical opinion as to the nature and likely etiology of the claimed headaches and an opinion as to whether the claimed headaches is related to active service.  38 U.S.C.A. § 5103A(d). 

The Board also notes that the May 2012 VA TBI examination report is pertinent to the headaches claim.  Under 38 C.F.R. § 19.31, a supplemental statement of the case must be furnished to a veteran in this instance.  Thus, a remand is required to ensure due process to the Veteran.

Regarding the claim for service connection for a gastrointestinal disorder, review of the record shows that the Veteran sought medical treatment for gastrointestinal symptoms, gastritis, and gastroenteritis during his second period of service.  Service treatment records show an assessment of gastroenteritis in November 2003; gastritis in January 2004; and treatment for nausea, vomiting, and diarrhea in November 2004.  The post deployment health assessment report indicates that the Veteran reported having diarrhea, frequent indigestion, and vomiting.  On remand, the Board finds that a VA examination is necessary to obtain a medical opinion as to the nature and likely etiology of the claimed gastrointestinal disorder and whether the claimed disorder is related to active service.  38 U.S.C.A. § 5103A(d).

As noted in the Introduction, the November 2011 rating action assigned a 40 percent rating to the lumbalgia from April 7, 2011.  In a December 2011 statement, the Veteran expressed disagreement with the 10 percent disability rating assigned to the lumbalgia prior to April 7, 2011.  He argued that the 40 percent rating should be assigned from March 31, 2009, the date of the increased rating claim.  The requisite Statement of the Case has not been issued in response.  Accordingly, a Statement of the Case must be issued.  The Board is required to remand, rather than refer, this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the May 2012 TBI VA examination (or, if he is 

no longer available, a suitable replacement).  The VA examiner should review the service treatment records including the record of treatment for injuries due to the June 2004 fall in active service.  The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current headaches disorder had its clinical onset during the Veteran's period of active service or is related to incident or event in service.  The examiner should set forth the complete rationale for any conclusions or opinions expressed.  If an opinion cannot be provided without an examination, one should be provided. 

2.  Also, schedule the Veteran for a VA examination to determine nature and likely etiology of the claimed a gastrointestinal disorder . The examiner should provide an opinion as to whether it is at least as likely as not that any current a gastrointestinal disorder either began during active service or is related to injury, disease, or other event in active service.  Attention is invited to the service treatment records that show an assessment of gastroenteritis in November 2003; gastritis in January 2004; treatment for nausea, vomiting, and diarrhea in November 2004; and complaints of diarrhea, frequent indigestion, and vomiting upon post deployment health assessment in February 2005.  The examiner should set forth the complete rationale for any conclusions or opinions expressed.

3.  Issue a Statement of the Case for the issue of entitlement to a disability rating in excess of 10 percent prior to April 7, 2011 for the lumbalgia.  Only if the 


Veteran perfects an appeal should the claim be certified to the Board.

4.  Readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a VA medical examination.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


